Citation Nr: 9907995	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  94-28 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 10 percent for back 
pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and [redacted]


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
January 1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  A hearing was held before a hearing officer at the 
RO in October 1995, and the hearing officer's decision was 
entered in March 1996.  Thereafter, a hearing was held before 
a Member of the Board at the RO in June 1996.

This case was last before the Board in October 1996, at which 
time, relative to the issue stated on the title page, it was 
remanded for further development.  Following completion of 
the requested development, the RO, in a rating decision 
entered in June 1998, increased the rating for the veteran's 
service-connected back pain from noncompensable to 10 percent 
disabling, with which latter evaluation the veteran continues 
to disagree, and a Supplemental Statement of the Case was 
mailed to the veteran the same month.  

Thereafter, the appeal was returned to the Board.

By means of correspondence dated in October 1998, the 
veteran's representative, on the veteran's behalf, asserted a 
claim of entitlement to an increased rating for psychiatric 
disability.  Such claim is, therefore, referred to the RO for 
adjudication.


FINDING OF FACT

Current manifestations of the veteran's service-connected 
back pain include complaint of persistent back pain, without 
ascertained spinal postural abnormality; overall lumbar 
motion, inclusive of an ability to extend the lumbar segment 
of the spine to only 10 degrees, is moderately restricted.   


CONCLUSION OF LAW

The criteria for a 20 percent rating for back pain have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, Diagnostic Codes 5299-5295, 5292 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Service connection is in effect for back pain, for which the 
RO has assigned a 10 percent rating in accordance with the 
provisions of Diagnostic Codes 5299-5295 of the Rating 
Schedule.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the veteran's service-connected back pain.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to such 
disability. 

The veteran's service-connected back pain is rated analogous 
to lumbosacral strain pursuant to the provisions of 
Diagnostic Code 5295.  38 C.F.R. § 4.20.  Under Diagnostic 
Code 5295, lumbosacral strain which is manifested by 
characteristic pain on motion warrants a 10 percent rating; a 
20 percent rating is warranted for lumbosacral strain 
manifested by muscle spasm on extreme forward bending and 
loss of lateral (unilateral) spine motion in a standing 
position.

The veteran asserts that he experiences back pain on a 
constant basis which is, in addition, worse when he lifts or 
stands for long durations.  In this regard, when he was 
examined by VA in April 1995, at which time the veteran 
elaborated that his back pain was especially pronounced 
between the shoulders, findings on physical examination 
included tenderness in the mid-thoracic area, with "spasm" 
in the related musculature; examination of the lower back was 
described as being "normal", and the veteran was noted to 
be free of any fixed or postural spinal abnormality.  When 
next examined by VA in June 1995, the veteran's lumbar region 
was noted to be "mildly tender"; the veteran exhibited an 
ability to flex and extend the lumbar segment of his spine to 
40 and 10 degrees, respectively.

When examined by VA in December 1996, the veteran related 
that his back pain was worse when he either stood or bent 
over, though not when he was lying down.  
Physical examination revealed midline tenderness to palpation 
of the lower back.  An addendum to the December 1996 VA 
examination reflected that the veteran exhibited an ability 
to flex, extend, bend laterally (in either direction) and 
rotate the lumbar segment of his spine to 65, 10, 25 and 25 
degrees, respectively, with pain on flexion and extension.  
X-ray examination of the veteran's lumbar spine, performed in 
conjunction with the December 1996 examination, was noted to 
have revealed "no abnormalities".  The diagnosis was low 
back pain with no associated neurological deficit.  

In considering the veteran's claim for an increased rating 
for his service-connected back pain, the Board would observe 
that the motion-related pain (in at least two excursions) he 
was noted to exhibit in conjunction with his examination by 
VA in December 1996 precisely corresponds with the criteria 
("characteristic pain on motion") for a 10 percent rating 
pursuant to Diagnostic Code 5295.  In addition, 
notwithstanding that the veteran was found, when examined by 
VA in April 1995, to have (though it is uncertain whether it 
was motion-related) 'spasm' in the mid-thoracic area, he was 
noted on the same examination to be free of any spinal 
postural (including fixed) abnormality, which consideration 
precludes entitlement to a 20 percent rating (which requires 
"loss of lateral....spine motion in a standing position") 
under the above-stated provisions of Diagnostic Code 5295.  
At the same time, however, the Board cannot overlook that, 
despite the veteran's demonstrated ability on the December 
1996 VA examination to flex the lumbar segment of his spine 
to 65 (versus to only 40 degrees on the June 1995 examination 
by VA), he has for some time (based on the reports pertaining 
to his June 1995 and December 1996 VA examinations) been 
unable to extend the lumbar segment of his spine to a point 
beyond 10 degrees.  Given the latter observation in 
particular, then, the Board is of the view that his overall 
lumbar motion roughly approximates the requisite "moderate" 
restriction required for a 20 percent rating in accordance 
with 38 C.F.R. Part 4, Diagnostic Code 5292 (1998).  An 
increased disability rating to such extent (i.e., to 20 
percent) is, therefore, granted.  

On further consideration, however, of the matter whether the 
veteran is entitled to a yet higher pertinent disability 
rating (i.e., in excess of 20 percent), the Board is readily 
persuaded that he is not.  In this regard, the veteran's 
overall lumbar motion, inasmuch as his ability to flex and 
rotate the lumbar segment of his spine (to 65 and 25 degrees, 
respectively, on the December 1996 VA examination) is 
representative of little more than slight restriction in 
those excursions, is clearly not of the necessary "severe" 
impairment required for a 40 percent rating under Diagnostic 
Code 5292.  Further, in the absence of any evidence of disc 
disease involving any spinal segment, any consideration of 
awarding a 40 percent rating for "severe" intervertebral 
disc syndrome pursuant to the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 5293 (1998), is not tenable.  In view of the 
foregoing observations, then, the Board concludes that a 
rating in excess of 20 percent for the veteran's service-
connected back pain is clearly not in order.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4, Diagnostic Codes 5299-5295, 
5292.


ORDER

An increased rating for back pain is granted, to the extent 
indicated, subject to the controlling regulations governing 
the payment of monetary benefits.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


